DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2020 has been entered. 
The Amendments and Remarks filed 11 June2020 in response to the Office Action of 25 March 2020 are acknowledged and have been entered. Claims 8-18 have been withdrawn. Claims 1-7 are currently under examination on the merits.   Any rejection or objection not reiterated herein has been overcome by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tindall (US 2008/0014584 A1, 1/17/2008) in view of Whitehorn (WO 01/88194, 11/22/2001) in view of Rosati et al (Proceedings: AACR Annual Meeting 2014; San Diego, CA, Abstract 2116, 10/2014).
Regarding claim 1 and 2, Tindall teaches a method of identifying a molecule capable of inhibiting or activating androgen receptor polypeptide activity (anti-hormone receptor-dependent activity). The method comprises, or consists essentially of, (a) contacting cells with a test molecule, wherein the cells comprise: (1) a nucleic acid comprising a nucleotide sequence that encodes a reporter gene operably linked to one or more recognition sequences for the DNA binding domain (DBD) and (2) a nucleic acid comprising a nucleotide sequence that encodes (i) an androgen receptor polypeptide or fragment thereof and  (ii) a DNA binding domain, and, and (b) determining whether or not the expression level of the reporter gene is decreased or increased compared to the level of expression of the reporter gene in control cells [0009]. Tindal teaches that the first nucleic acid can comprise a nucleotide sequence that encodes a Gal4 DNA binding domain [0009].  Tindal teaches wherein the androgen response elements in the reporter construct (PSAenh(GAL4)-LUC) 
Tindall do no teach an expression construct encoding a fusion protein comprising a DNA binding domain and ELK1 lacking an ETS (E-twenty-six) DNA binding domain wherein the DNA binding domain is substituted for the ETS DNA binding domain of ELK1; wherein the DNA binding domain of the DNA binding domain-ELK I fusion protein specifically binds to the DNA binding domain recognition sequence of the reporter gene expression construct, wherein the fusion protein constitutively expressed, and wherein, in the presence of androgen, the AR enters the nucleus of the first recombinant cell and specifically binds to ELK1 in the DNA binding domain-ELK I fusion protein, thereby activating expression of the reporter gene in the first recombinant cell.
Whitehorn teaches methods and compositions used to identify or assay agonists or antagonists that bind to a receptor OR compounds that activate or inhibit other components of a signal cascade.  Whitehorn teaches screening methods designed to screen for a compound that affects a component of a signal cascade [pg. 3, para 3].  Whitehorn teaches methods involve contacting a cell having a receptor with a compound to generate an intracellular signal wherein the cells comprises  (i) a receptor that can transduce an extracellular signal to form an intracellular signal within the test cell, (ii) a first heterologous nucleic acid comprising a first transcriptional control element operatively linked to a nucleic acid segment encoding a transactivator protein (i.e. encoding a fusion protein) that comprises a DNA binding domain and a transcriptional activation domain; and (iii) a second heterologous nucleic acid sequence comprising a second transcriptional 
Rosati teach a major clinical approach in management of the prostate tumor is disrupt androgen receptor (AR) signaling, but has the drawback of limited efficacy in advanced disease and many undesirable side effects on non-target tissues. Rosati teach that there is a need to find a tactical therapy to disrupt a functional arm of AR signaling that is critical for prostate tumor growth but not for essential physiological roles of AR in normal adult tissues. Rosati teach that Elk-1 has been identified as a tethering protein with AR-dependent growth in prostate tumor cells, and peptides or small molecule inhibitors of the Elk-I-AR interaction may therefore selectively target the growth and supporting function of AR in the spectrum of prostate cancers (see 1st and 2nd paragraph). Rosati teach identifying interaction domains of Elk-1 through deletion and mutational analysis together with reporter assay and a mammalian two hybrid assay (see last paragraph).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the assay of Tindall to include the nucleic acid segment encoding the Elk 1 fusion protein of Whitehorn that comprises a transcriptional activation domain and a DNA 
Regarding claim 3, Tindall teaches that any cells can be used, regardless of whether they contain endogenous androgen receptor polypeptides [0033].  Whitehorn teaches that the cells used for analysis should be capable of expressing the receptor of interest endogenously or be engineered to express the desired receptor (pg. 5, para 4; pg. 15, para 2).
Regarding claim 4, the teachings of Tindall and Whitehorn are discussed above as applied to claims 1 and 3.
Regarding claims 5 and 6, Tindall teaches that both reporter constructs encode firefly luciferase (LUC) as discussed above as applied to claim 1.
Regarding claim 7, Tindall teaches the detection of both Firefly and Renilla luciferase reporter (different reporters) activities using a dual luciferase assay [0058].

Response to Arguments
In response, Applicants argue that “the presently claimed invention provides an assay which specifically detects inhibitors of binding between an androgen receptor and ELK-1and no "cellular signal cascade" is assayed according to the present claims” on page 8-9.  Applicant’s arguments have been considered and found not persuasive as these arguments are directed to a specific narrow limitations that is not being claimed.  The claims are limited to a particular use, but the claims are directed to a system, which is interpreted as a product. The intended use of the claimed system is not sufficient to distinguish the claim from the prior art since the claims are not limited to detecting inhibitors of binding between an androgen receptor and ELK-1.  
Applicants argue that “modification of the teachings of Whitehorn to include the teachings of Rosati et al. would profoundly change the method of Whitehorn such that it would render the prior art invention unsatisfactory for its intended purpose since no "cellular signal cascade" is assayed. Furthermore, modification of the teachings of Whitehorn to include the teachings of Rosati et al. would change the principle of operation of the Whitehorn reference which is explicitly directed to studying signal transduction pathways and screening compounds that interfere with the signal cascade process since no signal transduction pathways are assayed according to the present claims” on page 9.  Applicant’s arguments have been considered but are moot because the new ground of rejection relies on the modification of Tindall to include the teachings of Whitehorn and Rosati.  Furthermore the interaction between the androgen, its receptor, and ELK1 and finally the transcriptional activity of genes comprising DNA binding domain is a signal cascade and is a signal transduction pathway in which a potential inhibitor or enhancer provides a signal that is assayed by reporter gene expression.  
Applicants argue that a system for assay of the "signal transduction pathway and screening compounds that interfere with signal cascade process ... " according to Whitehorn is entirely incompatible with the present invention since signal cascade molecules that bind to ELK-1 bind at 
Applicant submits that the Examiner's proposed modification of the Whitehorn reference both renders the prior art invention being modified unsatisfactory for its intended purpose and changes the principle of operation of the reference. Clearly Whitehorn is based on modulation of the expression of the "transactivator protein" in order to assay a signaling protein. Constitutive expression of the "transactivator protein" entirely changes the principle of operation of the Whitehorn assay.  Applicant’s arguments have been considered and found not persuasive as they are in response to the previous rejection which has been withdrawn in favor of the current rejection set forth above.  

Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636